PER CURIAM.
We think the trustee should have been allowed, in the settlement of her account, $200, the amount of commissions paid by her upon the sale of certain lots in the Wakefield tract. The referee, in his opinion, overruled the contestant’s objections to these payments, but there was no mention of them in his report, or in the decree of the Surrogate’s Court confirming the same, and the trustee was charged with the gross amount of sales. This was evidently an inadvertence.
The decree therefore should be modified by crediting the trustee with the sum of $200; and, as thus modified, affirmed, with costs to the respondent.